Citation Nr: 1125129	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  10-36 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Eligibility for educational assistance benefits under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill).


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to May 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 determination by the Department of Veterans Affairs (VA) Regional Office (RO) and Education Center in Muskogee, Oklahoma.  A Board hearing was requested and scheduled, but the Veteran failed to report for the hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks entitlement to education benefits under the Post-9/11 GI Bill program (Chapter 33).  After a thorough review of the Veteran's education folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.

Governing law and regulation provides that these education benefits are provided for individuals who served on active duty after September 10, 2001.  See 38 U.S.C.A. § 3311, Pub. L. No. 110-252; 38 C.F.R. §§ 21.9500, 21.9505, 21.9520.  

Active duty under this section means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. §§ 688, 12301(a), 12301(d), 12301(g), 12302, or 12304.  38 C.F.R. § 21.9505.  Active duty does not include any period in which the individual served under the provisions of 10 U.S.C. § 12103(d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve or Coast Guard Reserve.  Id.  

An individual may establish eligibility for educational assistance under 38 U.S.C. 
Chapter 33 based on active duty service after September 10, 2001, if he serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service (1) continues on active duty, (2) is discharged from service with an honorable discharge, (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve, (4) is released from service characterized as honorable for further service in a reserve component, or (5) is discharged or released from service for a medical condition that preexisted such service and is not determined to be service-connected, hardship, or a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  38 C.F.R. § 21.9520 (a).  A veteran may also establish eligibility if he serves a minimum of 30 continuous days and after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520 (b).

While it is clear from the file that the Veteran served on active duty in the U.S. Navy until May 2001, the question at issue in this case is the amount of active duty service the Veteran had after September 10, 2001.  The Veteran has stated that he is currently a reservist.

In response to an information request from VA, the Department of Defense (DOD) indicated that the Veteran had 87 days of qualifying active duty time after September 11, 2001.  The DOD report covers a period from January 2003 to July 2007, and characterizes several discrete time periods as ADT (active duty training).

The Veteran contends that he had a period of active duty service from March 11, 2002 to September 5, 2002.  He has submitted a photocopy of a Fitness Report and Counseling Record covering the period from November 1, 2001 to October 18, 2002.  At the top of this document, the box for "INACT" service was checked.  In the comments section of the form, it was noted that the Veteran was sent to a Fleet Replacement Squadron as a pilot instructor for "175 days of AT."

The Board finds that the RO/AMC should contact all appropriate service records repositories in an attempt to determine the nature and character of the Veteran's service during the period from October 2001 to October 2002.  Any available personnel records should be obtained.  

The RO/AMC should contact the Veteran and ask him to submit a copy of any separation documents (such as a DD Form 214) he has received for military service after September 10, 2001.




Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and ask him to submit a copy of any separation documents (such as a DD Form 214) he has received for military service after September 10, 2001.

2.  The RO/AMC should contact all appropriate service records repositories in an attempt to verify the dates, type, and character of the period(s) of active duty under which the Veteran served.  Obtain all available service personnel records and associate them with the claims file.  In particular, the RO/AMC should attempt to verify the type of service the Veteran had from October 2001 to October 2002.

3.  Thereafter, the RO/AMC should readjudicate the claim with consideration of all of the evidence of record. If the benefit sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


